Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 18, 2022

The Court of Appeals hereby passes the following order:

A23A0141. LATOYA CHARLISSE SEARD v. THE STATE.

      A jury found LaToya Charlisse Seard guilty of obstruction, reckless driving,
attempting to elude, and speeding. Following the trial court’s entry of sentence,
Seard filed a pro se notice of appeal. We lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (citation and punctuation omitted). Here, the record shows that
Seard was represented by counsel when the trial court entered sentence, and nothing
in the record indicates that counsel either withdrew or was relieved from representing
Seard. See White v. State, 302 Ga. 315, 318 (2) (806 SE2d 489) (2017) (rejecting
defendant’s argument that representation terminates upon entry of judgment and
recognizing that defense counsel’s duties toward a client extend for at least the 30
days after the entry of judgment when a notice of appeal may be filed).
      Under these circumstances, Seard’s pro se notice of appeal is a legal nullity,
and this appeal is therefore DISMISSED. See Soberanis v. State, 345 Ga. App. 403,
405 (812 SE2d 800) (2018).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/18/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.